Citation Nr: 1633025	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  09-06 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for low back strain with arthritis of the lumbar spine and degenerative disc disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1965 to September 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2015, the Board denied the Veteran's claim for an increased rating for a lumbar spine disability, and remanded several issues (entitlement to a separate rating for radiculopathy of the bilateral lower extremities and for erectile dysfunction, both as secondary to the service-connected back disability and entitlement to a TDIU rating prior to December 8, 2009) for additional development.  The remanded claims are still under development and are not yet ready for Board review.  

The Veteran appealed the denial of an increased rating for a lumbar spine disability to the Court of Appeals for Veterans Claims (the Court).  By a February 2016 Joint Motion for Remand (JMR), the Court vacated the decision and remanded the claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2015, the Veteran underwent a VA examination to assess the current severity of his lumbar spine disability and any related neurological disability.  To date, a supplemental statement of the case has not been issued by the RO, and the Veteran has not waived regional jurisdiction for the Board to consider this pertinent evidence in his appeal.  Therefore, the Board must remand the claim.  However, the Board also notes that the examination is inadequate for several reasons.  

The parties to the JMR agreed that the Board decision did not include an adequate discussion of the Veteran's flare-ups of pain in its analysis.  The Veteran reported flare-ups in his low back pain during June 2007, July 2009, and August 2009 VA examinations.  The extent to which the flare-ups may have additionally limited the Veteran's range of motion must be addressed.  The December 2015 VA examination notes the Veteran is on pain medication (including Vicodin) but on one portion of the report does not note flare-ups of back pain but on another portion of the same report notes "no response provided."  Given the inconsistent information on the report and the parties concern that prior evidence of flare-ups has not been adequately addressed, another examination is necessary.  

In a recent panel decision the Court held that 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, No. 13-3238 (U.S. Vet. App. July 5, 2016), slip op. at pp.12-14.  The final sentence of § 4.59 reads "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The examination conducted on remand should include all necessary testing.  

With respect to the issues of entitlement to a separate rating for radiculopathy of the bilateral lower extremities and for erectile dysfunction, and entitlement to a TDIU rating prior to December 8, 2009, the AOJ should continue the development requested by the Board's April 2015 decision/remand that has not yet been completed. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected low back disability.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the low back disability.  The appropriate Disability Benefits Questionnaire should be filled out for this purpose, if possible.

The examiner is specifically requested to: (a) include a discussion of the duration of any low back flare-ups of pain; and (b) test the joint for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  

2.  Then, readjudicate the claim.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




